Fboessel, J.
Decedent died as the result of a transfusion of incompatible blood administered during the course of an operation at defendant hospital.
The liability of the defendants anesthetist and hospital are conceded upon this appeal. As to the defendant surgeon, we are of the opinion that, on the record before us, the question of his negligence was properly submitted to the jury for their determination.
The proof showed that he “ initiated the blood bank in the Hospital ”; that it was hospital procedure to prepare a written order for the production of blood for transfusion purposes during the course of an operation (except in emergency situations, concededly not present here); that “ Nobody can order blood to the operating room except the Doctor”; that he had not ordered “ the production of the blood in the operating room at that time ”, and he knew that he had not ordered it—indeed, it had occurred to him at the time “ to inquire as to how that blood got to the operating room ”, but he did not do so.
The jury thus had a right to find that, in ordering the blood transfused without question and under those circumstances, defendant surgeon breached his duty of reasonable care to plaintiff’s decedent.
Accordingly, the judgment appealed from should be affirmed, with costs.